TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00677-CV


Texas Department of Public Safety and Bill Hill,
Criminal District Attorney, Appellants

v.

Evelyn Hayslip Bond Taylor Barton, Appellee





FROM THE DISTRICT COURT OF BASTROP COUNTY, 335TH JUDICIAL DISTRICT
NO. 24,895, HONORABLE JOHN L. PLACKE, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	The parties have filed a joint motion to reverse and remand for entry of an agreed
expunction order, stating they have resolved their dispute.  We grant the motion, reverse the trial
court's judgment, and remand the cause to the trial court to allow for entry of an agreed order.


  
					David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Reversed and Remanded on Joint Motion
Filed:   January 11, 2005